COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-320-CR

                                                 



KELVIN ARPS		            						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 16
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On February 26, 2010, we abated this appeal and remanded the case to the trial court to determine whether appellant Kelvin Arps wanted to prosecute his appeal and, if so, to determine whether appellant is indigent and to appoint counsel if necessary.  The supplemental record from the abatement hearing were filed in this court on April 16, 2010.

At the abatement hearing, appellant informed the trial court that he did not wish to proceed with his appeal.   Accordingly, we dismiss this appeal.  
See
 Tex. R. App. P. 43.2(f). 



PER CURIAM

PANEL:  
MCCOY, J.; LIVINGSTON, C.J.; and MEIER,
 J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: April 29, 2010

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.